Citation Nr: 1731577	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-12 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for cicatricial alopecia (claimed as baldness).

2.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for type II diabetes mellitus.

5.  Entitlement to service connection for a renal cyst.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a right knee disability.  

8.  Entitlement to service connection for a left hand disability to include as secondary to type II diabetes mellitus.

9.  Entitlement to service connection for a right hand disability to include as secondary to type II diabetes mellitus.

10.  Entitlement to service connection for a left foot and leg disability to include as secondary to type II diabetes mellitus.

11.  Entitlement to service connection for a right foot and leg disability to include as secondary to type II diabetes mellitus.

12.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and an August 2012 rating decision by the VA RO in Louisville, Kentucky.  Jurisdiction in these matters now resides with the VA RO in Los Angeles, California.  In June 2013, the Veteran waived initial consideration of additional evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (c) (2016).

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the June 2011 rating decision denied service connection for PTSD, the Board notes that the record contains other psychiatric disorders such as major depressive disorder.  Thus, in accordance with Clemons, the Board has recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The issue of entitlement to a temporary total rating for bilateral knee replacement surgery has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issues of entitlement to service connection for a left knee disability, a right knee disability, a left hand disability, a right hand disability, a left foot and leg disability, a right foot and leg disability and entitlement to SMC based on the need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran's cicatricial alopecia (claimed as baldness) has affected less than 20 percent of his scalp.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran has a psychiatric disability that is a result of his military service.

3.  Resolving reasonable doubt in favor of the Veteran, he has a current bilateral hearing loss disability for VA compensation purposes that is consistent with his in-service noise exposure.

4.  Diabetes mellitus did not have its onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service, to include alleged in-service exposure to contaminated drinking water at Camp Lejeune.

5.  A renal cyst disability did not have its onset during active service and is not etiologically related to active service, to include alleged in-service exposure to contaminated drinking water at Camp Lejeune.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for cicatricial alopecia (claimed as baldness) have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7830, 7831 (2016).

2.  The Veteran's acquired psychiatric disability was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2016).

3.  The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.159 (2016).

5.  The criteria for service connection for a renal cyst disability are not met. 38 U.S.C.A. §§ 1110 , 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a September 2009 letter.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the report of February 2010, May 2010, July 2010, January 2011, January 2013 and March 2016 VA examinations.  

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  Accordingly, the Board finds that no additional RO action to further develop the record on these claims is warranted.







I.  Higher Initial Rating

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Where there is a question as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In the August 2010 rating decision, the RO, in part, granted service connection for cicatricial alopecia (claimed as baldness) with an initial noncompensable evaluation, effective August 12, 2009 under Diagnostic Code 7830.

Under Diagnostic Code 7830, a noncompensable disability rating is warranted for scarring alopecia affecting less than 20 percent of the scalp; a 10 percent rating is warranted for scarring alopecia affecting 20 to 40 percent of the scalp; and a maximum 20 percent rating is warranted for scarring alopecia affecting over 40 percent of the scalp.

Under Diagnostic Code 7831, alopecia areata warrants a noncompensable rating if hair loss is limited to the scalp and face, and a maximum 10 percent rating is warranted for loss of all body hair.




Factual Background and Analysis

The Veteran underwent a VA examination in February 2010.  The examiner noted a diagnosis of alopecia with an unknown cause.  He was not currently bald but his hair was thinner than when he was younger.  The hair loss was on his scalp and face only.  The percentage of the exposed areas affected was less than 5 percent and the percentage of the total body affected was greater than 5 percent but less than 20 percent.  

The Veteran underwent a VA examination in July 2010.  On examination, there was male pattern baldness but also widely scattered 3-4mm areas of obvious scarring alopecia.  There was no scale, no redness and no bogginess of the scalp.  The diagnosis was cicatricial alopecia that was not actively inflamed at this time.  The examiner noted that the alopecia was 5 percent of the Veteran's scalp.

The Veteran underwent a VA examination in January 2011.  The Veteran reported baldness that was getting progressively worse.  On examination there were small areas of alopecia on the head and neck areas which covered approximately 5 percent of the exposed surface area on the scalp.  

The Veteran underwent a VA examination in March 2016.  The Veteran was noted to have alopecia and had hair loss of his mustache, under his chin and spots on his head.  He treated this with shampoos and soaps.  On examination he had scarring alopecia which affected less than 20 percent of his scalp.  He had small scarring areas of 3-4mm size on the scalp and mustache area associated with hair thinning and hair loss.  This affected about 10 to 20 percent of the scalp diffusely and had not affected other areas.  The examiner noted that the Veteran also had male pattern baldness and thinning of his hair in the posterior scalp as well as widely scattered areas of alopecia.  None of the Veteran's skin disabilities impacted his ability to work.  

Upon reviewing the evidence of record, the Board does not find that an initial compensable evaluation is warranted for the Veteran's service-connected alopecia.  For the Veteran to receive an initial compensable disability rating, the evidence must show scarring alopecia affecting more than 20 percent of the Veteran's scalp, or total loss body hair.  However, neither of these symptoms has been present throughout the period on appeal as the Veteran's hair loss has always been limited to less than 20 percent of his scalp on multiple VA examinations.  Furthermore, body hair has been observed during every examination.

As a result, based upon the VA examination reports, there is no evidence that his alopecia disability has affected more than 20 percent of his scalp which would warrant an initial compensable rating.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for a cicatricial alopecia (claimed as baldness) disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include diabetes mellitus and bilateral hearing loss may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as diabetes mellitus and bilateral hearing loss is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).






A. Acquired Psychiatric Disability to include PTSD

Factual Background and Analysis

The Veteran's service treatment records demonstrate that in August 1978 he was admitted to the psychiatric service for depression and observation of alcoholism.  It was noted that he had an administrative psychiatric admission in April 1978 for conversion reaction.  The discharge diagnosis was chronic alcoholism.

In a December 2012 correspondence, a VA psychiatrist noted that the Veteran had chronic depression and PTSD.  The psychiatrist noted that the Veteran endorsed signs and symptoms pf PTSD from an in-service incident where he attempted to leave a compound and was chased by the Marine and local police.  

The Veteran underwent a VA examination in March 2016.  The examiner noted a diagnosis of severe, recurrent major depressive disorder that resulted in occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the Veteran started having his depression symptoms in his last year of service and had experienced a good military career prior to that point.  He had difficulty and was accused of using drugs but was never charged.  He was very depressed, his life took a downturn and he ended up leaving the service.  He was hospitalized for 30 days for suicidality and has been in outpatient treatment for depression.  The examiner opined that the Veteran's major depression was related to and a continuation of the depression that he experienced in service.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for an acquired psychiatric disability to include PTSD is warranted.  

Initially, the Board notes that as there is a current diagnosis of severe, recurrent major depressive disorder and PTSD, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that the record contains both in-service treatment for depression and a positive opinion from the March 2016 VA examiner who associates the Veteran's current acquired psychiatric disorder to his service as he opined that the Veteran's major depression was related to and a continuation of the depression that he experienced in service.

Additionally, there is no competent contrary medical evidence of record that indicates that the Veteran's acquired psychiatric disability was not incurred in service.  Therefore, this positive nexus opinion provides the only competent medical opinion as to the relationship between the Veteran's current acquired psychiatric disability and his service.  

In sum, for the reasons and bases discussed above, the Board has resolved reasonable doubt in favor of the Veteran, and service connection for an acquired psychiatric disability to include PTSD is granted.  See 38 U.S.C.A. § 5107(b).

B.  Bilateral Hearing Loss

Laws and Regulations

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).


Factual Background and Analysis

The Veteran's service treatment records are negative for complaints of, treatment for, or findings of bilateral hearing loss.

The Veteran had in-service audiological evaluations during service in February 1973, August 1976, November 1976 and April 1979 at which time auditory thresholds were recorded.  As it relates to VA examinations and VA records, the Board notes that audiological reports were routinely converted from International Standards Organization-American National Standards Institute (ISO-ANSI) results to American Standards Association (ASA) units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  However, in this instance, all of the in-service VA examinations specifically noted that the thresholds were recorded using International Standards Organization-American National Standards Institute (ISO-ANSI) units.

Audiometric testing on the Veteran's February 1973 enlistment examination, which noted use of the ISO-ANSI standard, revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
   10
  5
  5
--
  5
LEFT
  5
  5
  10
--
  10

Audiometric testing on the Veteran's August 1976 re-enlistment examination, which noted use of the ISO-ANSI standard, revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
   10
  5
  5
5
  5
LEFT
  5
  5
  15
  15
  15


Audiometric testing on a November 1976 examination, which noted use of the ISO-ANSI standard, revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
10
15
LEFT
0
0
5
0
0


Audiometric testing on the April 1979 separation examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
5
15
15


The Veteran underwent a VA examination in January 2011.  The examiner noted that while in the service, the Veteran was a generator mechanic/electrician and a heavy equipment mechanic who reported noise exposure from jet engines, generators and heavy equipment.

Audiometric testing in January 2011 revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
45
LEFT
25
25
15
25
25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  

The examiner opined that it was less likely than not that the Veteran's hearing loss was due to or a result of in-service noise exposure as the Veteran's hearing was normal on his enlistment and separation examinations.

The Veteran underwent a VA examination in August 2012.  

Audiometric testing in August 2012 revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
40
55
LEFT
25
35
35
35
35

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 76 percent in the left ear.  

The examiner opined that it was at least as likely as not that the Veteran's hearing loss was due to or a result of in-service noise exposure.

The Veteran underwent a VA examination in April 2016.  

Audiometric testing in April 2016 revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
45
50
LEFT
36
35
35
35
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  

The examiner opined that it was at least as likely as not that the Veteran's right ear hearing loss was due to or a result of in-service noise exposure as a comparison between the Veteran's re-enlistment and separation examinations demonstrated a significant threshold shift.  The examiner noted that in service the Veteran worked as an engineer with heavy equipment, tanks and loud generators.  His post military jobs have been with the Postal Service.  Regarding left ear hearing loss, the examiner opined that it was less likely than not that the Veteran's left ear hearing loss was caused by or the result of his military service as the in-service audiograms for the enlistment, re-enlistment and separation examinations showed no significant threshold shifts for the left ear. 

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes.  The first element of evidence of a current disability is accordingly met. 

Therefore, the question to be decided in the present appeal is whether the current bilateral hearing loss disability is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of hearing loss.  However, when considering the circumstances of the Veteran's service, he was undoubtedly exposed to some noise in service.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for bilateral hearing loss is warranted.  In support of this conclusion, the Board notes on VA examination in August 2012, the examiner opined that it was at least as likely as not that the Veteran's hearing loss was due to or a result of in-service noise exposure while the April 2016 VA examiner opined that it was at least as likely as not that the Veteran's right ear hearing loss was due to or a result of in-service noise exposure.

Moreover, the Veteran's conceded in-service noise exposure was sufficient to result in a grant of service connection for tinnitus in the RO's July 2011 rating decision.  This grant was based on the positive nexus opinion of the January 2011 VA examiner who expressly conceded in-service noise exposure.  

The Board acknowledges that the January 2011 VA examiner opined that it was less likely than not that the Veteran's hearing loss was due to or a result of in-service noise exposure and that the April 2016 VA examiner opined that it was less likely than not that the Veteran's left ear hearing loss was caused by or the result of his military service.

The Board notes, however, the negative nexus opinion that was provided by the January 2011 VA examiner appears to be based solely on the absence of documented hearing loss disability in the Veteran's service treatment records as the examiner specifically noted that the Veteran's hearing was normal on his enlistment and separation examinations.  The Board finds that this examination is inadequate.  The absence of documented hearing loss is service is not fatal to a service connection claim for bilateral hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Moreover, the Board notes the July 2011 decision which granted service connection for tinnitus which was based on the positive nexus opinion of the January 2011 VA examiner.  The fact that the Veteran has been diagnosed as having tinnitus as a result of his in-service noise exposure and granted compensation for tinnitus adds to the credibility of the Veteran's contention that his hearing loss disability is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id. With regard to the latter, the evidence of record reflects that the Veteran's tinnitus is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The Merck Manual, Section 7, Ch. 85, Inner Ear.

Additionally, while the April 2016 VA examiner opined that the Veteran's left ear hearing loss was not a result of in-service noise exposure, he again indicated that the Veteran's tinnitus and right ear hearing loss was related to in-service noise exposure and also noted that in service the Veteran worked as an engineer with heavy equipment, tanks and loud generators.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran had a current bilateral ear hearing loss disability that was caused by his service.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107(b).

C. Diabetes mellitus and a Renal Cyst 

The Veteran contends his claimed diabetes mellitus and renal cyst disabilities were caused by exposure to contaminated water at Camp Lejeune.

The Board notes that the Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The National Academy of Sciences ' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. 

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

VA has amended its adjudication regulations relative to presumptive service connection, adding eight diseases associated with contaminants present in the water supply at United States Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  This final rule establishes presumptive service connection, in pertinent part, for veterans who served at Camp Lejeune for no less than 30 days during this period, and who have been diagnosed with any of the following eight diseases: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  These regulations were effective March 14, 2017.

Absent the presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The record establishes that the Veteran was on active duty at Camp Lejeune duty during the contamination period.  VA concedes that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.

The Veteran's service treatment records are negative for complaints or treatments for diabetes mellitus or a renal cyst.

The Veteran underwent a VA examination in February 2010.  The examiner noted that the Veteran had a diagnosis of diabetes mellitus with an onset of 2009.  

The Veteran underwent a VA examination in May 2010.  The examiner noted that the Veteran had a diagnosis of diabetes mellitus with an onset of 2009.  The Veteran also had a history of a renal cyst in 2006 with no bladder cancer.  The examiner noted that he would have to resort to mere speculation regarding a causal association between diabetes mellitus and a simple renal cyst with exposure to water at Camp Lejeune.

The Veteran underwent a VA examination in January 2013.  The examiner opined that it was less likely than not that the Veteran's diabetes mellitus or renal cyst disabilities were incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the records demonstrate that the Veteran was stationed at Camp Lejeune during the periods from May 1973 to December 1973, from March 1975 to December 1975, and from September 1976 to November 1976. Notably, the Veteran was treated in 1978 for chronic alcoholism and depression.  This was important because alcohol use was a significant risk factor for the onset of several other medical factors including diabetes.  There were no other significant medical problems listed in the Veteran's service treatment records at the time of his release from active duty in 1979.  The examiner noted that a single renal cyst was diagnosed in 2006 in conjunction with a urological workup for hematuria.  The remainder of the urological workup was negative and subsequent VA treatment records indicate that the hematuria has resolved.  No other kidney disease has been documented.  The examiner also noted that the Veteran was first diagnosed with diabetes mellitus in 2009.  The examiner indicated that while studies have shown that solvents were found in the contaminated water at Camp Lejeune, these substances have not been shown to cause neurobehavioral, kidney or endocrine (diabetes) disease after cessation of exposure to these substances.  In this case, the Veteran's onset of the disease (diabetes and renal cyst) occurred approximately 30 years after the last possible exposure to contaminated water at Camp Lejeune.  Therefore, it was less likely than not that the Veteran's diabetes mellitus and renal cyst disabilities were caused by exposure to the contaminated water at Camp Lejeune.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for diabetes mellitus and a renal cyst disability, to include as secondary to exposure to contaminated water at Camp Lejeune, is not warranted.

While there is some conflicting evidence as to whether the Veteran has a current renal cyst disability, when affording the Veteran the benefit of the doubt, the Board finds that the Veteran has both current diabetes mellitus and renal cyst disabilities.  Accordingly, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, the Board notes that while the Veteran has conceded in-service exposure to contaminated water at Camp Lejeune, neither diabetes mellitus or a renal cyst disability are one of the enumerated diseases associated with contaminants present in the water supply at United States Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  Additionally, both diabetes mellitus and a renal cyst disability are not one of the fourteen diseases that were placed into the category of limited/suggestive evidence of an association

As noted above, service connection may also be granted on a presumptive basis for certain chronic diseases, including diabetes mellitus if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  In this instance however, service connection for diabetes mellitus on a presumptive basis is not warranted as the record does not show evidence of diabetes mellitus within one year of the Veteran's separation from active duty.  In this regard, the evidence demonstrates that the Veteran was first diagnosed with diabetes mellitus in 2009.  

None of the VA treatment records show that the Veteran was diagnosed with diabetes mellitus to a compensable degree within one year of service.  To the extent that the Veteran is asserting a continuity of symptomatology since service, the lack of any findings pertaining to diabetes mellitus during service and the normal findings at service separation weigh against a finding that the Veteran's current diabetes mellitus disability was originally manifested during service and has continued since service.  In this regard, emphasis is placed on the multi-year gap between discharge from active duty service (1979) and initial documented evidence of diabetes mellitus in 2009, 30 years after service separation.  

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a diabetes mellitus disability, he was not diagnosed with a diabetes mellitus disability until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a diabetes mellitus disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Regarding service connection on a direct basis for the claimed diabetes mellitus and renal cyst disabilities, the Board notes again that service treatment records are negative for complaints or treatments related to a diabetes mellitus or renal cyst disability.  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current diabetes mellitus or renal cyst disability and the Veteran's service to include his conceded in-service contaminated water exposure.   In fact, the only medical opinions of record weigh against the claim.  Notably, the January 2013 VA examiner determined that it was less likely than not that the Veteran's diabetes mellitus and renal cyst disabilities were caused by exposure to the contaminated water at Camp Lejeune.

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disabilities of diabetes mellitus and a renal cyst disability, does not demonstrate a diabetes mellitus disability manifested to a compensable degree within one year of separation.  Additionally, given that the most probative opinion is against a finding of a relationship between the claimed diabetes mellitus and a renal cyst disabilities and service to include as due to exposure to water contamination at Camp Lejeune, the Board finds that service connection is not warranted.  

The Board again notes the Veteran's contentions regarding the etiology of his claimed diabetes mellitus and renal cyst disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board finds that the Veteran and his representative do not have the medical expertise to provide an opinion regarding the diabetes mellitus and renal cyst etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiner provided detailed rationales in support of his opinions and cited to the relevant evidence.  For these reasons, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus and a renal cyst.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an initial compensable evaluation for cicatricial alopecia (claimed as baldness) is denied.

Service connection for an acquired psychiatric disability to include PTSD is granted.

Service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for a renal cyst is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In its August 2012 rating decision, the RO, in part, denied entitlement to SMC based on aid and attendance.  In a January 2013 correspondence, the Veteran filed a Notice of Disagreement (NOD) with the August 2012 rating decision in regards to the claim of entitlement to SMC based on aid and attendance.

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to SMC based on aid and attendance remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding these issues are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the issues of entitlement to service connection for a left knee disability, a right knee disability, a left hand disability, a right hand disability, a left foot and leg disability and a right foot and leg disability, the Board notes that the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) in his December 2013 substantive appeal. 

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Unfortunately, the Board notes that the Veteran has yet to be scheduled for a hearing on these issues.

Based on the procedural aspects discussed above, the Veteran should be scheduled for a hearing at the Los Angeles RO.  Notice should be sent to him, at his current address, in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2016).  Documentation of the letter to the Veteran notifying him of the hearing, and documentation as to whether the Veteran failed to report, if applicable, should be included in the claims file along with the dates of when each action was taken. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a Board hearing at the RO for the issues of service connection for a left knee disability, a right knee disability, a left hand disability, a right hand disability, a left foot and leg disability and a right foot and leg disability.  Verify the correct address for the Veteran and his representative and then notify them in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to SMC based on the need for aid and attendance, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


